Title: From John Adams to Joseph Ward, 31 August 1809
From: Adams, John
To: Ward, Joseph



Sir
Quincy August 31 1809

If I had not been blind to my own Interest I should have Sooner acknowledged your favor of 23d of June, as that might have been a mean of procuring another before this day. Your Observations are very gratefull to me because they lead me to hope for Some good from a Course of Publications, which few Persons appear to be Satisfied with, for indeed very few have read them in Boston.
You Say you had read them all to the date of your, Letter. I fear your Patience has been put to too great a Tryal, to have held out to this day.
They are not generally read by any Party and cannot be expected to be so.—I am not anxious to have them read by the present Age. I wish them to be preserved to Posterity, that the Truth may be known, without Panegyricks on one hand of or Reproaches on the other, which I have not deserved. The Negotiations of the Peace of 1783 are known in detail by Nobody but myself: and as they have been misrepresented, they will be more So hereafter, if the Truth is not told and Supported by Documents. The History of our Country is getting full of Falshoods and it is high time for some of them to be corrected. Hamilton propagated a great many Some of which I am endeavouring to rectify, or correct or chastize. Have I had any Success? I cannot expect to produce any great Effect.—If a little more Candor and a little more moderation you can be obtained I Shall think my time well Spent. If an excessive Partiality for England too Strongly resembling the Sentiments of the Tories in 1770. 1. 2. 3. and four, can be abated and the fatal Policy of depending on the British Fleet for Protection be averted, it will be well worth the Pains.—In Short the fatal Error of depending on the Wisdom Justice or Benevolence of any foreign Nation, for Protection or assistance, must be corrected or We Shall be miserably deceived and betrayed. I am, dear Sir / as I always have been with great and Sincere Esteem / your Friend and Servant

John Adams